                   1 Gregg McLean Adam, Bar No. 203436
                      gregg@majlabor.com
                   2 Wendi J. Berkowitz, Bar No. 145624
                      wendi@majlabor.com
                   3 Monique Alonso, Bar No. 127078
                       monique@majlabor.com
                   4 MESSING ADAM & JASMINE LLP
                     235 Montgomery St., Suite 828
                   5 San Francisco, California 94104
                     Telephone: 415.266.1800
                   6 Facsimile:    415.266.1128

                   7 Attorneys for Plaintiffs
                     TAIRA DE BERNARDI, STEPHEN VAL
                   8 KIRWAN, et al.

                   9
                  DENNIS J. HERRERA, Bar No. 139669
               10 City Attorney
                  KATHARINE HOBIN PORTER, Bar No. 173180
               11 Chief Labor Attorney
                  JONATHAN YANK, Bar No. 215495
               12 JOSEPH M. LAKE, Bar No. 246679
                  Deputy City Attorneys
               13 Fox Plaza
                  1390 Market Street, Floor Five
               14 San Francisco, California 94102-5408
                  Telephone; (415) 554-3896
               15 Facsimile:    (415) 554-3816
                  Email:        jonathan.yank@sfcityatty.org
               16               joseph.m.lake@sfcityatty.org

               17 Attorneys for Defendant
                  CITY AND COUNTY OF SAN FRANCISCO
               18

               19                              UNITED STATES DISTRICT COURT
               20                          NORTHERN DISTRICT OF CALIFORNIA
               21                                    OAKLAND DIVISION
               22 TAIRA DE BERNARDI, STEPHEN VAL                  Case No. 4:18-cv-04597-HSG
                  KIRWAN, et al.,
               23                                                 STIPULATION AND [PROPOSED]
                              Plaintiffs,                         ORDER RE: CONDITIONAL
               24                                                 CERTIFICATION OF COLLECTIVE
                        v.                                        ACTION AND APPROVAL OF CLASS
               25                                                 NOTICE
                  CITY AND COUNTY OF SAN
               26 FRANCISCO,
                                                                  Complaint Filed: July 30, 2018
               27                 Defendant.
                                                                  Before: Hon. Haywood S. Gilliam, Jr.
               28
MESSING ADAM &                                                                      Case No. 4:18-cv-04597-HSG
  JASMINE LLP
ATTORNEYS AT LAW                 STIPULATION AND [PROPOSED] ORDER RE: CONDITIONAL CERTIFICATION
                                       OF COLLECTIVE ACTION AND APPROVAL OF CLASS NOTICE
                   1                                              RECITALS
                   2 A.       Summary of the Parties’ Contentions
                   3          Plaintiffs are current or former employees of Defendant City and County of San Francisco

                   4 (“City”). Plaintiffs contend that the City improperly calculated the regular rate of pay when it cashed

                   5 out and/or Plaintiffs used Compensatory Time Off (“CTO”). Plaintiffs contend that the City’s

                   6 improper calculation of the rate of pay for CTO resulted in under-payment for overtime hours

                   7 Plaintiffs worked.

                   8          Plaintiffs seek a declaratory judgment, an accounting of the compensation to which Plaintiffs

                   9 contend they are entitled, monetary damages in the form of three years’ of back pay for cashed out

               10 or used CTO at the proper overtime rates, liquidated damages equal to each Plaintiff’s monetary

               11 back pay damages, pre-judgment and post-judgment interest, and an award of reasonable attorneys’

               12 fees. Plaintiffs bring their claims on behalf of all current or former employees of the City, with the

               13 exception of persons eligible to opt-in to the collective action in Wazwaz v. City and County of San

               14 Francisco, U.S.D.C. Case No. 4:18-cv-05580-HSG, a collective action seeking to represent current

               15 and former members of the bargaining units represented by the Deputy Sheriffs’ Association

               16 (“DSA”) and the Sheriff Managers and Supervisors’ Association (“MSA”), as a Collective Action

               17 pursuant to 29 U.S.C. section 201, et seq.

               18             The City denies Plaintiffs’ allegations and that putative class members are similarly situated,
               19 and it contends that even if the allegations regarding the calculation of the regular rate of pay for

               20 cash-out or use of CTO have merit, Plaintiffs nonetheless have not incurred any damages. The City

               21 contends that it is currently in compliance with applicable law. The City denies that any Fair Labor

               22 Standards Act (“FLSA”) violation was willful or done in bad faith, and therefore denies that

               23 Plaintiffs are entitled to a three-year statute of limitations for their back pay claims or to liquidated

               24 damages.

               25 B.          Conditional Certification of Collective Action
               26             Plaintiffs seek an order to conditionally certify this matter as a Collective Action pursuant

               27 to section 16(b) of the FLSA, 29 U.S.C. section 216(b), and for facilitated notice to all such persons

               28 of this action.
MESSING ADAM &                                                   2                     Case No. 4:18-cv-04597-HSG
  JASMINE LLP
ATTORNEYS AT LAW
                                    STIPULATION AND [PROPOSED] ORDER RE: CONDITIONAL CERTIFICATION
                                          OF COLLECTIVE ACTION AND APPROVAL OF CLASS NOTICE
                   1          For purposes of judicial economy, the parties have agreed to conditional certification of this

                   2 matter as a Collective Action and that facilitated notice may proceed, while preserving the City’s

                   3 right to move for decertification of the Collective Action after further discovery and preserving all

                   4 of the City’s affirmative defenses.

                   5                                           STIPULATIONS
                   6          1.     Plaintiffs’ claims will proceed as a Conditional Collective Action under 29 U.S.C.

                   7 section 216(b) on behalf of all persons employed by the City (with the exception of those classified

                   8 as “Exempt” in the City’s Compensation Manual by the “Z” designation, and current and former

                   9 members of the bargaining units represented by the DSA and the MSA) who: (1) worked some

               10 overtime; (2) earned CTO in lieu of overtime pay; (3) received pay premiums, differentials or other

               11 remuneration over and above their base hourly salary rate at the time CTO was earned; and (4)

               12 between July 31, 2015 and the date of the Court’s order approving this Stipulation, used CTO to

               13 take paid leave and/or had CTO cashed out by the City.

               14             2.     Within thirty (30) days after the Court issues an order approving this Stipulation, the

               15 parties will meet and confer in an effort to agree on a third-party administrator to mail the court-

               16 approved FLSA Notice of Consent to Join form and contingent fee agreement to all persons

               17 described in paragraph 1 and to receive returned materials. If the parties are unable to agree on a

               18 third-party administrator, they will jointly ask the Court to appoint one. Plaintiffs will bear all costs
               19 of retaining the thirty-party administrator. By permitting counsel for Plaintiffs to enclose a

               20 contingent fee agreement in the same mailing as the FLSA Notice of Consent to Join form, the City

               21 is not agreeing that contingent fees or any other non-statutory fees are appropriate or authorized in

               22 this action.

               23             3.     Within thirty (30) days after assignment of a third-party administrator, the City will

               24 produce to the third-party administrator a list (in either Word or Excel format on a thumb drive or

               25 other similar PC-computer compatible drive) of the names and last known addresses of all persons

               26 described in paragraph 1 (the “Mailing List”). Those names and addresses will be kept confidential

               27 by the third-party administrator and used solely for the purpose of the mailing of notices and

               28 contingent fee agreements as provided herein, and not for any other purpose.
MESSING ADAM &                                                   3                     Case No. 4:18-cv-04597-HSG
  JASMINE LLP
ATTORNEYS AT LAW
                                    STIPULATION AND [PROPOSED] ORDER RE: CONDITIONAL CERTIFICATION
                                          OF COLLECTIVE ACTION AND APPROVAL OF CLASS NOTICE
                   1          4.     As soon as practicable, but not later than fifteen (15) days after receipt of the Mailing

                   2 List, the third-party administrator will mail the Court-approved FLSA Notice and Consent to Join

                   3 form, attached hereto as Exhibit A, and contingent fee agreements, to all persons described in

                   4 paragraph 1 (and identified by the City in the Mailing List). In the event that FLSA Notice and

                   5 Consent to Join forms and contingent fee agreements are returned as undeliverable to putative class

                   6 members, the third-party administrator will attempt to obtain current addresses of such putative class

                   7 members and will re-mail the Court-approved FLSA Notice and Consent to Join form and

                   8 contingent fee agreement to any such addresses so obtained.

                   9          5.     As soon as practicable, but not later than thirty (30) days before the close of the opt-

               10 in period, the third-party administrator will give notice (and supplemental notices, as necessary) to

               11 the City of the names of putative class members for whom delivery has not been accomplished

               12 following the steps outlined in paragraph 4. Within fifteen (15) days of receipt of such names, the

               13 City will review its records to verify that the addresses provided to the third-party administrator are

               14 accurate.

               15             6.     Sixty (60) days after the third-party administrator has mailed the Court-approved

               16 FLSA Notice and Consent to Join form and contingent fee agreement, the opt-in period will close.

               17 Each Consent to Join form and signed contingent fee agreement will be postmarked or faxed to the

               18 third-party administrator not later than sixty (60) days after the date that the third-party administrator
               19 mails the FLSA Notice and Consent to Join and contingent fee agreement (i.e., not later than the

               20 close of the opt-in period). Any forms not conforming to the foregoing will be disregarded. Within

               21 ten (10) days after the close of the opt-in period, the third-party administrator will produce copies

               22 of all conforming forms and signed agreements to counsel for Plaintiffs and the City. Within twenty

               23 (20) days of such production, Plaintiffs’ counsel will have filed all Consent to Join forms with the

               24 Court.

               25 ///

               26 ///

               27 ///

               28 ///
MESSING ADAM &                                                   4                     Case No. 4:18-cv-04597-HSG
  JASMINE LLP
ATTORNEYS AT LAW
                                    STIPULATION AND [PROPOSED] ORDER RE: CONDITIONAL CERTIFICATION
                                          OF COLLECTIVE ACTION AND APPROVAL OF CLASS NOTICE
                   1            7.    The City reserves its right to move for decertification of this collective action, in

                   2 whole or in part, at any time.

                   3 Dated: January 18, 2019                     MESSING ADAM & JASMINE LLP

                   4

                   5
                                                                 By          /s/ Wendi J. Berkowitz
                   6                                                  Gregg McLean Adam
                                                                      Wendi J. Berkowitz
                   7                                                  Monique Alonso
                                                                      Attorneys for Plaintiffs
                   8
                                                                      TAIRA DE BERNARDI, STEPHEN VAL KIRWAN,
                   9                                                  et al.

               10
                       Dated: January 18, 2019                   DENNIS J. HERRERA
               11                                                City Attorney
                                                                 KATHARINE HOBIN PORTER
               12                                                Chief Labor Attorney
                                                                 JONATHAN YANK
               13                                                JOSEPH M. LAKE
                                                                 Deputy City Attorneys
               14

               15
                                                                 By          /s/ Jonathan Yank
               16
                                                                      Attorneys for Defendant
               17                                                     CITY AND COUNTY OF SAN FRANCISCO
                       00060352-2
               18
               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
MESSING ADAM &                                                    5                     Case No. 4:18-cv-04597-HSG
  JASMINE LLP
ATTORNEYS AT LAW
                                     STIPULATION AND [PROPOSED] ORDER RE: CONDITIONAL CERTIFICATION
                                           OF COLLECTIVE ACTION AND APPROVAL OF CLASS NOTICE
                   1                                       [PROPOSED] ORDER
                   2         Pursuant to the parties’ Stipulation, and good cause appearing, the Court orders as follows:

                   3         1.      The Court conditionally certifies this action as a Collective Action pursuant to 29
                   4 U.S.C. Section 216(b). The members of the Collective Action are defined as follows: All persons

                   5 employed by the City (with the exception of those classified as “Exempt” in the City’s

                   6 Compensation Manual by the “Z” designation, and current and former members of the bargaining

                   7 units represented by the DSA and the MSA) who (1) worked some overtime, (2) earned CTO in

                   8 lieu of overtime pay, (3) received pay premiums, differentials or other remuneration over and

                   9 above their base hourly salary rate at the time CTO was earned, and (4) between July 31, 2015 and

               10 the date of the Court’s order approving this Stipulation, used CTO to take paid leave and/or had

               11 CTO cashed out by the City.

               12            2.      The Court approves the Notice and Consent to Join forms, attached hereto as Exhibit
               13 A, and orders that notice be sent to the members of the Collective Action as set forth in the
               14 Stipulation.

               15            IT IS SO ORDERED.
               16

               17 Dated: ________________________
                              1/22/2019                              ____________________________________
                                                                     Honorable Haywood S. Gilliam, Jr.
               18                                                    UNITED STATES DISTRICT JUDGE
               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
MESSING ADAM &                                                   6                     Case No. 4:18-cv-04597-HSG
  JASMINE LLP
ATTORNEYS AT LAW                    STIPULATION AND [PROPOSED] ORDER RE: CONDITIONAL CERTIFICATION
                                          OF COLLECTIVE ACTION AND APPROVAL OF CLASS NOTICE
                            NOTICE OF COLLECTIVE ACTION

                   De Bernardi, et al. v. City and County of San Francisco

UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA,
                        Case No. 4:18-cv-04597-HSG

         A federal court authorized this notice. This is not a solicitation from a lawyer.


If you are or were employed with the City and City of San Francisco (“City”) (and are not a current
or former member of a bargaining unit represented by the Deputy Sheriffs’ Association (“DSA”)
or the Sheriffs’ Managers and Supervisors Association (“MSA”)), and

      were not exempt from the overtime requirements of the Fair Labor Standards Act,
      worked some overtime, earned Compensatory Time Off (“CTO”) in lieu of overtime pay,
      received pay premiums, differentials or other forms of remuneration over and above your
       base hourly salary rate at the time you earned your CTO, and
      between July 31, 2015 and <<enter date of order>>, used CTO to take paid leave and/or
       had CTO cashed out by the City,
this notice describes your rights arising from a collective action lawsuit against the City. It is
important that you read this notice carefully.

Why did I get this notice? You received this notice because City records show that you may be
or may have been a non-exempt employee of the City (and not a current or former member of a
bargaining unit represented by the DSA or the MSA), worked some overtime, earned CTO in lieu
of overtime pay, received pay premiums, differentials or some other pay in addition to your base
hourly salary rate at the time you earned your CTO, and between July 31, 2015 and <<enter date
of order>>, used CTO to take paid leave and/or had CTO cashed out by the City. The Court has
conditionally certified a lawsuit brought by employees Taira De Bernardi and Stephen Val Kirwan
(“Plaintiffs”) against the City as a Collective Action. You may have rights that will be impacted
by this lawsuit.

What is this lawsuit about? Plaintiffs are current or former employees of the City. Plaintiffs
contend that the City has underpaid its employees who used or cashed out CTO. Specifically,
Plaintiffs contend that the City improperly calculated the regular rate of pay when the City cashed
out and/or Plaintiffs used CTO, which Plaintiffs opted to earn in lieu of paid overtime. Plaintiffs
further contend that the City’s incorrect calculation of the value of CTO has resulted in under-
payment for overtime hours Plaintiffs worked. Plaintiffs seek a declaratory judgment, an
accounting of the compensation to which Plaintiffs are entitled, monetary damages in the form of
three years’ of back pay compensation at the proper overtime rates, liquidated damages equal to
each Plaintiff’s compensation, pre-judgment and post-judgment interest, and an award of
reasonable attorneys’ fees.


                                                1
The City denies Plaintiffs’ allegations, and contends that even if Plaintiffs’ allegations regarding
the correct calculation of the regular rate of pay for cash-out or use of CTO of non-exempt
employees are found to have merit, Plaintiffs nonetheless have not incurred any damages. The
City denies that any Fair Labor Standards Act (“FLSA”) violation was willful or done in bad faith,
and therefore denies that Plaintiffs are entitled to a three-year statute of limitations or to liquidated
damages.

This lawsuit is in the early stages of litigation. Plaintiffs and the City have stipulated to conditional
certification of this matter as a Collective Action and that this Notice be sent to you to provide
information about the case and give you an opportunity to join the case by submitting a Consent
to Join form and signing a contingent fee agreement with Plaintiffs’ counsel. The Court has taken
no position in this case regarding the merits of Plaintiffs’ claims or the City’s defenses.

How can I participate in this lawsuit? If you want to participate in this lawsuit, you must take
affirmative steps to join the lawsuit. You must complete, sign, and either fax, scan and e-mail, or
mail, a copy of the Consent to Join form, which is attached to this Notice, to the Third Party
Administrator identified below. The Consent to Join form will be accompanied by a contingent
fee agreement that you will also be asked to sign and return. You will be permitted to participate
in this lawsuit if you sign the Consent to Join form, whether or not you agree to the proposed
contingent fee agreement.

If mailed, your signed Consent to Join form must be postmarked no later than <<enter date
which is 60 days after the mailing date as determined by paragraph 4 of the parties’
Stipulation>>

If faxed or e-mailed, your signed Consent to Join form must be successfully transmitted no
later than <<enter date which is 60 days after the mailing date as determined by paragraph 4
of the parties’ Stipulation>>

If your Consent to Join form is not postmarked or successfully faxed or e-mailed by the applicable
deadline, you will not be allowed to participate in this lawsuit. If you send a Consent to Join form
to the Third Party Administrator and then move or change your address, please immediately advise
the Third Party Administrator of your new contact information.

Federal law prohibits the City or its agents from taking any action against you or otherwise
retaliating against you because you elect to join this action by filling out and returning the
Consent to Join form, or otherwise exercising your rights under the FLSA.

Do I have to pay attorneys’ fees? Only if the claims succeed, Plaintiffs’ counsel may ask the
Court to award them a percentage of the amounts recovered, or may seek attorneys’ fees from the
City, or may seek some combination of both.

What is the effect of joining this lawsuit? If you file a Consent to Join form and the Court
permits your claims to proceed as part of the Collective Action, you will be bound by any judgment
regarding the FLSA claims in the lawsuit, whether favorable or unfavorable to Plaintiffs. If you
choose to join this Collective Action by timely sending a Consent to Join form and a signed

                                                   2
contingent fee agreement, you will be represented by the law firm currently representing Plaintiffs.
If you timely sign and return the Consent to Join form, you are joining this lawsuit whether or not
you sign the contingent fee agreement. In the event Plaintiffs obtain a favorable result, class
counsel may be paid either by the City or they may, either in addition to or instead of payment
from City, receive a percentage of any money judgment or settlement in favor of you, or others
similarly situated, as agreed by contract and/or ordered by the Court.

If you join the lawsuit, you should be aware that important decisions concerning the prosecution
of this case may be made on your behalf.

Participating in the lawsuit by returning the Consent to Join form and the contingent fee agreement
means that you may be required to give testimony or provide other evidence in the lawsuit.

What is the effect of not joining this lawsuit? If you choose not to join this Collective Action,
you will not be bound by any judgment whether it is favorable or unfavorable to Plaintiffs and the
collective class. If Plaintiffs obtain a favorable outcome, you will not be entitled to any of the
proceeds obtained by Plaintiffs. If you choose not to file a Consent to Join form, you are free to
file your own lawsuit, and the statute of limitations will continue to run until such time as you file
a lawsuit on your own behalf.

How can I get more information about this lawsuit? If you have questions about the lawsuit,
this Notice, the Consent to Join form, or the contingent fee agreement, you may contact the Third
Party Administrator administering this Notice and consent process at:

<<enter name, address, telephone, e-mail contact information for Third Party Administrator>>

           Please do not contact the Court or any Court personnel for information




                                                  3
                    De Bernardi, et al. v. City and County of San Francisco
                               Case No. 4:18-cv-04597-HSG

                           UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF CALIFORNIA

                             CONSENT TO JOIN ACTION
                   (FAIR LABOR STANDARDS ACT, 29 U.S.C. § 216(b))
       I understand that this lawsuit is being brought in California under the Fair Labor Standards
Act (29 U.S.C., Chapter 8). I consent, agree, and opt-in to become a party plaintiff to this lawsuit.
        This lawsuit is being pursued on my behalf and on behalf of similarly-situated employees
of the City and County of San Francisco pursuant to Section 16(b) of the Fair Labor Standards Act
(29 U.S.C. § 216(b)). The lawsuit alleges that the City and County of San Francisco, my employer,
failed to properly compensate me and other non-exempt employees at the legally-required
overtime rate of pay, when the City cashed out, and/or I used, some or all of my Compensatory
Time Off (“CTO”). Underpaid CTO, liquidated damages, attorneys’ fees, costs, and other relief
are sought in the lawsuit.
        I agree to be bound by any adjudication of this lawsuit by the Court, whether it is favorable
or unfavorable, or any settlement of this lawsuit, and agree to designate the named Plaintiffs
(Plaintiffs Taira De Bernardi and Stephen Val Kirwan) as my agents. I understand that I will be
bound by the decisions and agreements made by and entered into by the named Plaintiffs. I hereby
designate the named Plaintiffs’ attorneys to represent me in this action.

        I am or was employed by the City and County of San Francisco as a non-exempt employee
(and am not and was not a member of a bargaining unit represented by the Deputy Sheriffs’
Association or the Sheriffs’ Managers and Supervisors Association) who worked some overtime
hours, earned CTO in lieu of overtime pay, received pay premiums or differentials or other forms
of remuneration over and above my base hourly salary rate at the time I earned CTO, and between
July 31, 2015 and <<enter date of order>>, used some or all of my CTO to take paid leave and/or
had some or all of my CTO cashed out by the City.

Signature: _________________________________________ Date: ____________________

Print Name: ________________________________________

US Mail Address: ______________________________________________________________

E-mail Address: _____________________________ Telephone: _______________________




00058136-3




                                                 4
